Title: From George Washington to James McHenry, 10 August 1798
From: Washington, George
To: McHenry, James


Private & confidential 
My dear Sir,Mount Vernon 10th Augt 1798    
You will consider this letter as private & confidential. Dictated by friendship, and flowing from the best intentions. If then, any

thing should be found therein wch may have too much the appearance of plain dealing, look to the motives, and manner of the communication, & my apology will be sought for in yr candor.
From the moment I accepted my appointment as Commander in Chief of the Armies of the U. States, I considered myself as nearly allied to the Secretary of War, & entitled to particular attentions from him, notwithstanding I drew no pay, nor was acting in the field. It could not have been supposed, had it not other wise been expressed, that I would be called to the Army in the moment of danger as ignorant of its formation—its municions, & every thing relating thereto, as if I had just dropped from the Clouds.
My Sollicitude, often & strongly expressed, relatively to the formation of the Army, could not but have impressed you with my ideas of its importance; but if stronger evidence was necessary, the offer I made to go, at this hot season, and in other respects inconvenient, to Philadelphia, would be conclusive. But what fruit has it produced? To this moment I am ignorant of every step that has been taken in the appointment of the Battalion Officers; for recruiting the Men—fixing the places of Rendezvous &ca.
With respect to the Quarter Master General, finding no mention made of one in the list of appointments—nor anything said of him in your letter of the 18th of July announcing them, I waited sometime to see if any explanation of this matter would be given, but finding none I wrote to you on the 22d of that month to be informed of the cause, and not until the first of this, was I answered. And with respect to the Adjutant General, I am, to this moment, unadvised of the result of Colo. Smith’s nomination. I have heard indeed that Colo. North was appointed, and that it had been announced in the News papers; but this I have not seen, altho’ I have examined them with an eye to it as accurately as my hurried situation would allow.
Having staked my life—my reputation—my fortune—my ease, tranquillity & happiness—in support of the Government, & Independence of our Country; it is not a little interesting, & important for me to be advised, of the measures which you are pursuing to organize & provide for the augmented force: for as that act is absolute, no delay can be admitted; and it is much to be desired that it may take the field with eclat, wch will not be effected without great exertion. And as it will not be supposed that the President, well disposed, sensible and zealous as he is, can have many

relative ideas in arrangments of this sort, more responsibility will attach to you; and as the multiplicity of matter and burthen will be great, let me entreat you to call on the Inspector (allowing him full pay & emoluments) for assistance.
The business of recruiting, in the result, belongs to his Department, then why not let it commence & be prosecuted agreeably to your general instructions to him under his auspices? It is much easier at all times to prevent an evil than to rectify mistakes. It is infinitely better to have a few good Men, than many indifferent ones. and Officers whose Recruiting emoluments depend upon numbers, will not be over scrupulous in their choice, with out the fullest conviction that the Inspection of the men will be as rigid as the Instructions that are given. You would besides, find him in your hurried situation, extremely useful in a variety of occurrances, which cannot always be foreseen or provided against. I would have suggested a similar measure with respect to General Knox as it related more particularly to Arms, & the Ordnance Department but (under the rose for the present) he seems to be so much dissatisfied with the arrangement of the relative rank of the General Officers that I have no expectation of his serving.
Let me conclude by requesting to be informed, in what State the formation of the augmented corp is? Whether the applications for Commissions are numerous, & the characters good? What arrangements are made for recruiting? where the general rendezvouses are to be? Who are appointed to superintend them? What is the present state of your Military supplies, what the means, and what the measures, for augmenting them? With much truth & sincerity, I remain Your Affectionate and Obedient Servant

Go: Washington

